EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying annual report of Advanced Medical Isotope Corporation (the "Company") on Form 10-K for the year ended December 31, 2013 (the "Report"), the undersigned, James C. Katzaroff, Chief Executive Officer of the Company, and L. Bruce Jolliff, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 31, 2014 /s/ James C. Katzaroff Name: James C. Katzaroff Title: Chief Executive Officer /s/ L. Bruce Jolliff Name: L. Bruce Jolliff Title: Chief Financial Officer
